Rebecca Noblin
Jeremy C. Lieb
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: rnoblin@earthjustice.org
E: jlieb@earthjustice.org

Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs National Audubon Society et al.


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

NATIONAL AUDUBON SOCIETY, CENTER FOR )
BIOLOGICAL DIVERSITY, FRIENDS OF THE                    )
EARTH, and STAND.EARTH,                                 )
                                                        )   Case No. 3:20-cv-00206-SLG
            Plaintiffs,                                 )
              v.                                        )
                                                        )
DAVID BERNHARDT, in his official capacity as            )
Secretary of the Interior; WILLIAM P. PENDLEY,          )
in his official capacity as Deputy Director, Policy and )
Programs, exercising the authority of the Director of )
the Bureau of Land Management; CHAD B.                  )
PADGETT, in his official capacity as Alaska State       )
Director of Bureau of Land Management;                  )
DEPARTMENT OF THE INTERIOR; and                         )
BUREAU OF LAND MANAGEMENT,                              )
                                                        )
            Defendants.                                 )

                MOTION FOR LEAVE TO WITHDRAW COUNSEL




         Case 3:20-cv-00206-SLG Document 9 Filed 09/30/20 Page 1 of 2
         Pursuant to Local Civil Rule 11.1(c), Plaintiffs National Audubon Society, Center

for Biological Diversity, Friends of the Earth, and Stand.earth hereby move for leave to

withdraw Rebecca Noblin as their counsel in the above-captioned case.

         Ms. Noblin’s last day of employment with Earthjustice is September 30, 2020.

Jeremy C. Lieb and Eric P. Jorgensen will remain as counsel for Plaintiffs. All

communications regarding this matter should be directed to them at:

         Jeremy C. Lieb
         EARTHJUSTICE
         441 W 5th Avenue, Suite 301
         Anchorage, AK 99501
         T: 907.277.2500
         E: jlieb@earthjustice.org

         Eric P. Jorgensen
         EARTHJUSTICE
         325 Fourth Street
         Juneau, AK 99801
         T: 907.586.2751
         E: ejorgensen@earthjustice.org


         Respectfully submitted this 30th day of September, 2020.

                                   s/ Rebecca Noblin
                                   Rebecca Noblin (Alaska Bar No. 0611080)
                                   Jeremy C. Lieb (Alaska Bar No. 1810088)
                                   Eric P. Jorgensen (Alaska Bar. No. 8904010)
                                   EARTHJUSTICE

                                   Attorneys for Plaintiffs National Audubon Society,
                                   Center for Biological Diversity, Friends of the
                                   Earth, and Stand.earth




National Audubon Society et al. v. Bernhardt et al.,
Case No. 3:20-cv-00206-SLG                                                              2

            Case 3:20-cv-00206-SLG Document 9 Filed 09/30/20 Page 2 of 2
